The appellant was indicted by a grand jury in the circuit court of Monroe county, Ala., for the offense of murder in the first degree.
On the 17th day of March, 1933, the appellant was arraigned on said indictment, and pleaded not guilty, and not guilty by reason of insanity. His cause was thereupon set for trial in said court on the 28th day of March, 1933.
On the day set for his trial, the defendant being personally present in open court, attended by his attorney, the cause was tried, and the jury returned a verdict of guilty of murder in the first degree, as charged in the indictment against the defendant, and fixed his punishment at death by electrocution. The appellant was duly adjudged by the court guilty of murder in the first degree, and the court sentenced him to death by electrocution, fixing Friday, May 5, 1933, as the day for the execution of the appellant. From the judgment and sentence of the court, this appeal is prosecuted. The appeal is upon the record, there being no bill of exceptions. Pending the appeal the sentence was suspended by the court.
The record before us shows that the indictment, trial, conviction, and sentence of appellant are in all respects regular, and free from any error of record. It follows, therefore, that the judgment and sentence of the circuit court of Monroe county must be, and is, affirmed.
The day fixed by the trial court for the execution of the death sentence upon appellant having passed, it is ordered that Friday, the 9th day of February, 1934, be and the same is hereby fixed and set for the execution of the sentence of death pronounced upon appellant.
Affirmed.
All the Justices concur.